





Exhibit 10.12


Description of Compensation Payable to Non-Employee Directors
 
Prior Compensation as of July 1, 2016
New Compensation effective as of
July 1, 2018
Annual Board Retainer(1)
 
 
   All Non-Employee Directors
$80,000
$85,000
 
 
 
Annual Grant of Restricted Stock or Deferred Stock Credits(2)
 
 
   All Non-Employee Directors
$120,000
$125,000
 
 
 
Additional Annual Cash Retainers(1)
 
 
   Non-Executive Chairman of the Board
$100,000
$100,000
   Audit Committee Chair
$15,000
$15,000
   Compensation Committee Chair
$10,000
$12,000
   Nominating/Corporate Governance Committee Chair
$8,000
$10,000



(1) Directors’ fees are paid quarterly.
(2) For newly-elected Directors, the annual grant of Restricted Stock Units will
be prorated dependent upon and subject to the time at which a Director is
elected or appointed to the Board.





